              Case 2:21-cv-00301-TLF Document 14 Filed 04/19/21 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      ROBERT KESSLER,
                                                             Cause No. C21-0301RSL
 9
                            Plaintiff,

10
                  v.                                         ORDER EXTENDING TIME TO
                                                             RESPOND
11
      QUANG VUONG, et al.,

12
                            Defendants.

13

14
           This matter comes before the Court on Quang Vuong’s and Ha Tu Huynh’s unopposed
15

16   request for an extension of time in which to respond to the complaint. The motion is

17   GRANTED. The response deadline is hereby extended to May 7, 2021.
18
           Dated this 19th day of April, 2021.
19

20
                                              Robert S. Lasnik
21                                            United States District Judge
22

23

24

25

26

27

28   ORDER EXTENDING TIME TO RESPOND- 1
Case 2:21-cv-00301-TLF Document 14 Filed 04/19/21 Page 2 of 2
